98 F.3d 1348
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rodney F. WRIGHT, Petitioner-Appellant,v.George H. BALDWIN, Respondent-Appellee.
No. 95-35589.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Rodney Francis Wright, an Oregon state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 habeas petition challenging his jury conviction for rape, sexual abuse, and public indecency.  He contends the district court erred by concluding that he failed to establish cause and prejudice for the procedural default of his claims due to his failure to seek review in the Oregon Supreme Court on direct appeal or in connection with his first post-conviction petition.  See Or.Rev.Stat. § 138.510.  We have jurisdiction under 28 U.S.C. § 2253, and we affirm.


3
Wright contends that State of Oregon officials' interference with his second post-conviction petition, which apparently was dismissed on procedural grounds, established cause for his failure to seek review in the Oregon Supreme Court.  This contention lacks merit because Wright fails to explain how the treatment of his second state petition affected his prosecution of his direct appeal and first post-conviction petition.   See McCleskey v. Zant, 499 U.S. 467, 497 (1991) ("For cause to exist, the external impediment, whether it be governmental interference or the reasonable unavailability of the factual basis of the claim, must have prevented petitioner from raising the claim.").  Wright also contends that his attorney's ineffective assistance established cause for his procedural default.  This contention cannot be raised because Wright has not exhausted this ineffective assistance claim in state court.  See Murray v. Carrier, 477 U.S. 478, 488-89 (1986).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3